SUMMARY ORDER
In September 1998, an immigration judge denied Daya Singh Dhami’s applications for asylum and withholding of removal and ordered him removed to India. On July 22, 2002, the Board of Immigration Appeals (“BIA”) affirmed without opinion. Dhami did not seek further review. However, on August 26, 2002, Dhami filed a motion to reopen BIA’s decision. On October 8, 2002, BIA denied Dhami’s application. On November 4, 2002, Dhami filed a second application to reopen. On February 3, 2003, BIA denied this application holding that, with certain exceptions not pertinent to Dhami’s case, he was entitled to only one application to reopen. Dhami filed his first and only petition for review with this court on February 27, 2003.
Although Dhami’s brief questions only the original determination to deny him asylum, he did not timely request review of this determination. See 8 U.S.C. § 1252(b)(1). We therefore lack jurisdiction to consider these claims, and our review is limited to BIA’s February 3, 2003, denial of reopening. See Kaur v. Board of Immigration Appeals, 413 F.3d 232 (2d Cir.2005).
We can reverse BIA’s denial of reopening only for abuse of discretion. Id. Dhami suggests no basis for concluding that denial of reopening was an abuse of discretion, and we find none. See 8 C.F.R. § 1003.2(c)(2), (3) (limiting applicants to one motion to reopen except under circumstances not here present).
We therefore deny Dhami’s petition for review. Petitioner’s motion for a stay of removal is therefore also denied.